Citation Nr: 0935079	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than posttraumatic stress 
disorder) (PTSD).

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for arthritis of the 
legs, shoulders, and back.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran had active service from October 1969 to October 
1973, and from June 2000 to September 2000, with intervening 
service in the Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which denied the Veteran's claims for 
service connection for hypertension, anxiety and panic 
attacks, depression, bronchitis, and arthritis of the legs, 
shoulders, and back.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In June 2009, the Veteran revoked his representative ability 
to represent him in this case. 


FINDING OF FACT

The Veteran does not have hypertension, an acquired 
psychiatric disorder (other than PTSD), bronchitis, or 
arthritis of the legs, shoulders, or back,
that was caused or aggravated by his service.  


CONCLUSION OF LAW

Hypertension, an acquired psychiatric disorder (other than 
PTSD), bronchitis, and arthritis of the legs, shoulders, and 
back, were not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection 
for hypertension, an acquired psychiatric disorder, 
bronchitis, and arthritis of the legs, shoulders, and back.  

As an initial matter, in a rating decision, dated in July 
2009, the RO denied claims for service connection for PTSD, 
and chronic neck pain.  This rating action was not appealed 
to the Board.  Therefore, the claim for an acquired 
psychiatric disorder is construed not to include PTSD, and 
the claim for arthritis of the back is construed not to 
include the cervical spine.  

In addition, subsequent to the most recent Supplemental 
Statement of the Case, dated in December 2007, VA has 
received a number of VA progress notes, dated between 2008 
and 2009, without a waiver of RO review.  However, this 
evidence merely shows ongoing treatment for disorders that 
have already been shown.  This evidence is therefore not 
material to the bases for the Board's decisions, it is not 
"pertinent" evidence as defined at 38 C.F.R. § 20.1304(c) 
(2008), and a remand for RO consideration is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including hypertension, 
and arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran's service treatment reports from his first period 
of active duty show treatment for respiratory symptoms in 
1972, with findings of pneumonia.  The Veteran's separation 
examination report from his first period of active duty, 
dated in June 1973, shows that his heart, lungs and chest, 
and his upper and lower extremities, were all clinically 
evaluated as normal, and that his blood pressure was 120/74.  
The report notes a history of "cramps in legs, in teens 
only, was taking karate exercises, NCNS (no complications and 
no sequelae), no recurrences", providing evidence against 
these claims.  

In the accompanying "report of medical history," the 
Veteran denied having any relevant symptoms.  There are no 
service treatment reports dated during the second period of 
active duty. 
 
In a memorandum, dated in January 2005, the RO determined 
that any other service treatment reports are unavailable for 
review, and that any further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(e). 

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1988 and 2009.  This 
evidence includes reports from Pacificare/The Doctor's 
Clinic, dated between 1988 and 2001, which shows that the 
Veteran was noted to have hypertension as early as 1988, 
bronchitis as early as 1992, and that he was treated for left 
shoulder symptoms in 1997, and 2000, that he was treated for 
low back symptoms as early as 2000, and psychiatric symptoms 
as early as 2003, with notations of anxiety, and panic 
attacks.  

Other evidence from this health care provider includes the 
following: a 1997 X-ray report for the left shoulder was 
normal.  A February 2000 report shows that the Veteran 
received physical therapy for symptoms that included left 
shoulder pain after he hit his shoulder in January 2000 while 
lifting a tarp, and was diagnosed with acute musculoskeletal 
dysfunction secondary to T2 rib disarticulation.  A December 
2000 magnetic resonance imaging (MRI) study for the lumbar 
spine contains an impression of "this is essentially a 
normal MRI of the lumbar sacral spine for age with mild facet 
degenerative disease", providing highly probative evidence 
against this claim.   

The claims files include VA progress notes, dated between 
2004 and 2009, which show that the Veteran was noted to have 
an anxiety disorder "due to diagnosed medical condition," 
panic attacks, depression NOS (not otherwise specified), 
alcohol abuse, a tobacco use disorder, an adjustment 
disorder, and hypertension; a number of reports dated between 
2005 and 2006 note that he is a smoker (other reports note 
that he quit smoking "years ago"); reports dated in March 
2006 note complaints of shoulder pain while working as an 
electrician performing overhead wiring, and acute left RO 
(rotator cuff) tendonitis.  

Reports associated with duty in the Air Force National Guard, 
dated between 1984 and 2001 (none of these reports are dated 
during the Veteran's second period of active duty), include a 
February 1990 report which notes hypertension, with a number 
of subsequent notations of hypertension.  A "reserve 
component health risk assessment" ("RCHRA"), dated in 
October 2001, shows the following: the Veteran indicated that 
his overall assessment of health was excellent (such a 
statement in 2001 clearly provides highly probative evidence 
against the claim that he has had multiple chronic 
disabilities since his first period of active service, in 
some claims cited by the Veteran as 30 years earlier); he 
indicated a history of high blood pressure; he denied taking 
medications or seeing a health care provider for shortness of 
breath, or "anxiety or depression"; he denied experiencing 
shortness of breath; he indicated that he did not have any 
orthopedic problems that prevented regular exercise or that 
became symptomatic during exercise; he indicated feelings of 
"hopelessness, depression, panic or anxiety" during the 
past year; he denied seeking counseling or mental health care 
in the last year.  

A decision of the Social Security Administration (SSA), dated 
in April 2007, shows that the SSA determined that the Veteran 
was disabled as of March 2007, with a primary diagnosis of 
"osteoarthrosis and allied disorders," and a secondary 
diagnosis of hypertensive vascular disease.  

The Veteran's service medical records do not show any 
relevant treatment, with the possible exception of treatment 
for pneumonia in 1972, however, this appears to have resolved 
in service.  The June 1973 examination report from his first 
period of active duty shows that his heart, lungs and chest, 
and his upper and lower extremities, were all clinically 
evaluated as normal, and that his blood pressure was 120/74.  
In the accompanying "report of medical history," the 
Veteran denied having any relevant symptoms.  There are no 
service treatment reports dated during the Veteran's second 
period of active duty.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303(a).  

To the extent that claims have been presented for arthritis 
of the legs and shoulders, there is no competent evidence to 
show that the Veteran has these conditions.  In this regard, 
although some reports note pain in these areas, VA generally 
does not grant service connection for symptoms that have not 
been associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Board therefore finds that the preponderance of the 
evidence shows the Veteran does not have these claimed 
conditions, and that the claims must be denied.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. 
§§ 1110 and 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  

With regard to the Veteran's left shoulder, the Board further 
notes that there is evidence that the Veteran sustained a 
left shoulder injury in January 2000, with subsequent 
findings of left rotator cuff tendonitis, and that there no 
competent evidence to show that a left shoulder condition was 
caused or aggravated by the Veteran's service, providing 
evidence against this claim.  The service and post-service 
service treatment records, indicating problems outside of 
service with no connection or an indication of a connection 
to service provide, overall, highly probative evidence 
against these claims.  

Finally, there is no medical evidence to show that arthritis 
of the legs or shoulders was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  

With regard to the claim for bronchitis, it does not appear 
that the Veteran has received any relevant treatment for a 
number of years.  However, even assuming that this condition 
is currently shown (which is very unclear from the record), 
the earliest medical evidence of any of the remaining claimed 
conditions (i.e., hypertension, an acquired psychiatric 
disorder, arthritis of the back, and bronchitis), is found in 
private reports dated in 1988 (i.e., hypertension).  This is 
about 15 years after separation from the first period of 
active duty service, and this period without treatment weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

While, as the Veteran noted in his substantive appeal, he has 
been "treated for these ailments", there is simply no 
medical indication that bridges the gap between service and 
when these problems are first noted in the medical records, 
and significant evidence against these claims, including the 
Veteran own statements at discharge and indications of 
injuries following service.   

In addition, there is no competent evidence of a nexus 
between hypertension, an acquired psychiatric disorder, 
arthritis of the back, or bronchitis, and the Veteran's 
service.  See 38 C.F.R. § 3.303(d).  There is no medical 
evidence to show that hypertension, or arthritis of the back, 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, the Board notes that the Veteran is shown to have 
been treated for hypertension, bronchitis, and left shoulder 
tendonitis, prior to his second period of active duty, and to 
have displayed degenerative disease of the lumbar spine by 
MRI, and the Board has considered whether service connection 
is warranted based on aggravation.  See generally 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2008); VAOPGCPREC 3-
2003, 69 Fed. Reg. 25178 (2004).  However, in this case there 
are no service treatment reports from the Veteran's second 
period of active duty, nor is there any competent evidence to 
show aggravation.  Therefore, this does not provide a basis 
for service connection.  In summary, the evidence does not 
show that the Veteran has hypertension, an acquired 
psychiatric disorder, arthritis of the back, a left shoulder 
condition (other than arthritis), or bronchitis, that is 
related to his service.  The Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  Id.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that 
hypertension, an acquired psychiatric disorder (other than 
PTSD), bronchitis, and arthritis of the legs, shoulders, and 
back, were caused by service.  In this case, when the 
Veteran's service treatment reports (which do not show that 
he had the claimed conditions), and his post-service medical 
records are considered (which indicate that the Veteran does 
not have arthritis of any of the legs or shoulders, which 
show that the earliest medical evidence of hypertension, an 
acquired psychiatric disorder, arthritis of the back, or 
bronchitis, is dated many years after the Veteran's first 
period of active duty, and which do not contain competent, 
probative evidence of a nexus between any of the claimed 
conditions and the Veteran's service), the Board finds that 
the evidence outweighs the Veteran's contentions that he has 
hypertension, an acquired psychiatric disorder (other than 
PTSD), bronchitis, and arthritis of the legs, shoulders, and 
back, that are related to his service.    

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2004.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (in March 
2006).      

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the SSA.  

The Veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Board has determined that the Veteran does 
not have arthritis of the legs or shoulders.  In addition, 
the service treatment records do not show any relevant 
treatment, and there is no competent evidence to show that 
any of the claimed conditions are related to his service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post-service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


